DETAILED ACTION
	This office action is in response to the application and claims filed July 17, 2020.  Claims 1-18 are pending, with claims 1, 4, 7, 13, and 18 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 25, 2021 and October 7, 2020, have been considered and made of record (note attached copy of forms PTO-1449).  It is noted that U.S. Application Numbers are not considered public PTO documents, and “considering” an Application number is unclear.  Accordingly, these “references” have been lined-through (see the document October 7, 2020).

Drawings
The original drawings (four (4) pages) were received on July 17, 2020.  These drawings are acknowledged.

Claim Objections
Claims 1, 2, 5-7, 13, and 18 are objected to because of the following informalities: Regarding claim 1, the phrase “at least a first resonator and its sustaining drives the nonlinear resonator element produces, in use, a frequency comb” is awkward and should be re-drafted.  Further regarding claim 1, the phrase “in which the first derivative” should read “in which a first derivative.”  Further regarding claim 1, the phrase “of the second voltage controlled oscillator to frequency” should read “of the second voltage controlled oscillator to the frequency.”  Regarding claim 2, the term “the resonators” should read either the “first” resonator, or the “nonlinear” resonator “element”, or both of these prior defined resonators.  Regarding claims 5 and 6, the term “the resonators” should read “the plurality of piezoelectric resonators” for consistency with claim 4.  Regarding claim 6, the term “drive frequency” should read “drive frequency signal” for consistency.  Regarding claim 7, the phrase “an absolute value of the first derivative” should read “an absolute value of a first derivative.”  Further regarding claim 7, a space is needed to correct the typo “drivefrequency.”  Regarding claim 13, the phrase “an absolute value of the first derivative of the drive frequency” should read “an absolute value of a first derivative of the drive signal frequency” for consistency.  Regarding claim 18, the term “of the drive frequency” should read “of a drive frequency” for clarity of being first defined.  Appropriate correction is required.

As there are numerous typos and awkward language found in original claims 1-18, Applicant’s cooperation is requested to carefully and thoroughly review all claims.  Independent claim 1, 7, 13, and 18 each include “Claim Objections” and accordingly any 

Allowable Subject Matter
Claim 4 is allowed.  Each other independent claim 1, 7, 13, and 18 would be allowable if the “Claim Objections” are corrected above (section (4)).  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see IDS documents and PTO-892 form references A-C and N) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged by any independent claim.  In particular, the overall features are not found in this prior art as a whole when considering the context and scope presented by the specification.  Note also the Written Opinion from PCT/US2020/051863, as the Examiner generally agrees with these additional comments regarding the allowability of pending claims 1-18.  For these reasons, the Examiner is unable to present an anticipation rejection (35 U.S.C. 102), or a prima facie case of obviousness (35 U.S.C. 103), to any independent claim (1, 4, 7, 13, or 18) based on the cited prior art.  Claims 2, 3, 5, 6, 8-12, and 14-17 are in dependent claim form and allowable for the same reasons as the independent claim upon which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D and N.

-Reference A to Liu is pertinent to measuring circuit parameters for resonant frequency of a PZ resonator.
-Reference B to Kubena is pertinent to phase noise reduction control of oscillators that include nonlinear resonators.
-Reference C to Hagmann in pertinent to generation of a frequency comb using nonlinear features and voltage curves.
-Reference D to Wilcox is pertinent to an oscillator being voltage controlled and having nonlinear corrections.


This application is in condition for allowance except for the following formal matters: 
-Claim Objections must be corrected for all claims listed above (Section (4)).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 21, 2021